

Exhibit 10.35
 
 




Max Engineering LLC                                              June 20, 2007 
9000 SW Freeway, Suite 410
Houston, TX 77074


Re: Acquisition




This non-binding letter of intent (the “LOI”) sets forth the agreement and
understanding as to the terms of the acquisition of Max Engineering LLC, a Texas
corporation, together with any owned operations (“MAX”), by WPCS International
Incorporated, a Delaware corporation (“WPCS”):


 
General Conditions:
 
WPCS will acquire 100% of the issued and outstanding capital stock of MAX. In
consideration for such sale, WPCS will deliver, at the closing of this
transaction (the “Closing Date”), $800,000 to the shareholders of MAX (the
“Purchase Price”) as such amount may be adjusted as set forth herein, of which
$600,000 will be in U.S. dollars (“Cash”) and $200,000 in WPCS common stock (the
“Closing Payment”). In addition, WPCS will deliver $350,000 in Cash and/or WPCS
common stock, at the discretion of WPCS, to the shareholders of MAX in the event
MAX achieves an EBIT of $275,000 for the first twelve month period after the
Closing Date and WPCS will deliver $375,000 in Cash and/or WPCS common stock, at
the discretion of WPCS, to the shareholders of MAX in the event MAX achieves an
EBIT of $375,000 for the second successive twelve month period after the Closing
Date (the “Additional Purchase Price”). The Additional Purchase Price will be
capped and prorated against achievement on a one to one basis and each year will
stand alone. WPCS will review and validate the results and will pay the
Additional Purchase Price amount within ninety days after each twelve month
ending period. Anytime WPCS common stock is used for payment for this
transaction, the stock will have demand registration rights and be valued at the
NASDAQ closing price for WPCS on the day prior to issuance.
 
Notwithstanding the foregoing, the Purchase Price shall be adjusted by an amount
equal to the variation of a $288,000 net tangible asset value for MAX as of the
Closing Date. Net Tangible Asset Value (NTAV) is defined as total assets minus
total liabilities minus intangible assets. Any shortfall below $288,000 in NTAV
shall proportionately reduce the Closing Payment. Any excess above $288,000 in
NTAV shall be paid to the MAX shareholders in Cash.
 
An amount equal to $120,000 in Cash shall be held in escrow pending
determination of the net tangible asset value for MAX as of the Closing Date,
which shall be calculated by WPCS within 90 days of the Closing Date and
distributed with adjustments, if any, within five days after the date of such
determination.
 
Additional Conditions:
 



·  
WPCS will offer Hak-Fong Ma a two-year employment agreement, with mutually
agreeable terms, as president of MAX with a salary of $60,000 per annum. Also,
WPCS will offer a two-year employment agreement, with mutually agreeable terms,
to Robert Winterhalter as senior vice president with a salary of $60,000 per
annum.





Page One



--------------------------------------------------------------------------------



 



·  
The MAX Board of Directors will consist of two MAX designees and three WPCS
designees.




·  
Just after the Closing Date, MAX will develop a mutually acceptable income
projection for the WPCS fiscal period ending April 30, 2008.




·  
The MAX shareholders will be responsible for their own legal costs and fees for
this transaction. WPCS will bear the expense of its accounting/legal due
diligence and accounting audit conversions. WPCS will also prepare all the
Definitive Agreements for this transaction.

 

·  
WPCS will continue to support all MAX employee benefit programs and will convert
the employees to the corporate wide WPCS 401(k) plan. In addition, WPCS will
make a grant allocation for stock options to be distributed to MAX employees by
Hak-Fong Ma.




·  
WPCS will need satisfactory confirmation of the MAX key client relationships and
the tangibility of assets.




·  
Any MAX financial obligations that are non-business related will be transferred
to the entity of benefit.




·  
Prior to the Closing Date, MAX will not enter into any material obligations or
new compensatory arrangements without the consent of WPCS. Material obligations
do not include expenses incurred in the normal course of operations.




·  
The acquisition agreement and related documents (collectively, the “Definitive
Agreements”) will contain representations, warranties, covenants, including
non-competition and confidentiality covenants, conditions to close and
indemnities usual to a transaction of this nature, including representations and
warranties made by the MAX shareholders.




·  
MAX shall delivery the financial statements required by WPCS for SEC filing
purposes.




·  
MAX and WPCS must execute a confidentiality/standstill agreement.




·  
All parties will use their best efforts to complete the transaction outlined
above as soon as possible. It is expected that an acquisition agreement will be
executed and the transaction will close on or before August 1, 2007 but no later
than August 31, 2007.




·  
MAX agrees to conduct its business in accordance with the ordinary, usual and
normal course of business heretofore conducted by MAX.




·  
The conclusion of this transaction is subject to approval and executed
resolution of the board of directors for MAX and WPCS respectively.



 
Page Two





--------------------------------------------------------------------------------




 


This Letter of Intent may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Letter of Intent
constitutes the entire agreement of the parties covering everything agreed upon
or understood in this transaction and will only be superseded by the Definitive
Agreements.


If the foregoing accurately reflects our discussions, please execute and return
to the undersigned one copy of this letter along with the duly executed
confidentiality/standstill agreement.




 
 WPCS International Incorporated
 
 
     Max Engineering LLC /s/ Andrew Hidalgo     /s/ Hak-Fong Ma

--------------------------------------------------------------------------------

Andrew Hidalgo / CEO    

--------------------------------------------------------------------------------

Hak-Fong Ma / President
 
 
6/25/07 
Date 
   
 
 
6/22/07
Date




 
 




Page Three